DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 
Response to Amendment
The amendment filed March 14, 2022 has been entered.  Claims 7, 8, and 10-19 are pending in the application, with claims 1-6, 9, and 20, remaining cancelled.  Applicant’s amendments have overcome the previous 35 U.S.C. 112(b) rejection applied to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over:
CN101843495A (hereinafter – D1) (citing Applicant’s IDS dated 2/12/20)
Robillard (U.S. 3,623,476) (hereinafter – Robillard).
Re. Claim 7: D1 teaches a portable blood pressure detection module (Title, Abstract), comprising:
a housing having a mounting chamber (Fig. 1: watchcase 1 constituting a mounting chamber, shown holding components in Fig. 2);
a pulse pressure transmitting member mounted on the housing and joined with an outside of the wall of the mounting chamber to form a cavity for inflation (Fig. 2: airbag 6, joined at housing via communication with inflator pump 4 and deflating valve 5; Examiner notes that the term “joined” is not provided with further context or definition and currently possesses the broadest reasonable interpretation of “to bring together;” thus, the airbag 6, i.e., the pulse pressure transmitting member, is joined with the outside of the wall of the watchcase 1, i.e., the mounting chamber).
D1 does not describe the pressure transmitting member explicitly protruding from the housing.  Rather, a pressure-transmitting air bag appears to be attached to and communicates with inflator pump 4 and deflation valve 5 on the underside of the housing, as shown in Fig. 2, whereby inflation causes the air bag to act on a body part to be measured.
Robillard teaches at least a part of the pulse pressure transmitting member protruding out of the housing, such that the pulse pressure transmitting member can, during inflation, directly or indirectly act on a body part to be measured of a subject to be detected (Fig. 2: membrane 53 pressurized via pumping hole 55, acting on a body part as described in Col. 2, lines 10-30).  Robillard teaches analogous art in the technology of pressurized blood pressure monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified the pressure-detecting air bag of D1 to have the form of the pressure-detecting monitoring head of Robillard, the motivation being that such a system provides a more compact device and is not unduly bulky (Col. 1, line 43), whereby its smaller size allows for precise measurement from a single artery (Col. 2, lines 19-30).
D1 further teaches: 
an inflating and deflating structure in communication with the cavity and configured to inflate and deflate the cavity (Fig. 2: inflator pump 4, deflation valve 5);
a detection unit configured to detect a pulse pressure signal in the cavity 
(Fig. 2: pressure sensor 9);
and a blood pressure calculation unit configured to calculate a blood pressure detection result based on the detected pulse pressure signal (Fig. 2: processor chip 10);
the inflating and deflating structure, the detection unit and the blood pressure calculation unit being mounted in the mounting chamber (Fig. 2: all components shown mounted within housing).
Re. Claim 8: D1 in view of Robillard teach the portable blood pressure detection module according to claim 7.  D1 further teaches the module further comprising a communication unit, the communication unit being connected to the blood pressure calculation unit and configured to establish a communication connection between the portable blood pressure detection module and other devices (Fig. 2: wireless signal transmitter 8, described in Page 2, Summary of the Invention, paragraphs 6-7).
Re. Claim 10: D1 in view of Robillard teach the portable blood pressure detection module according to claim 7.  D1 further teaches the module wherein the inflating and deflating structure comprises an air pump configured for pressurizing and a fast vent valve configured for venting, the air pump and the fast vent valve being in communication with the cavity (Fig. 2: inflator pump 4, deflating valve 5, both in communication with airbag 6).
Re. Claim 13: D1 in view of Robillard teach the portable blood pressure detection module according to claim 7.  D1 further teaches the module further comprising a wearing structure, the wearing structure being fixedly connected to the housing and configured to wear the portable blood pressure detection module at an arterial blood vessel of a subject to be detected (Fig. 1: watchband 2).
Re. Claim 14: D1 in view of Robillard teach the portable blood pressure detection module according to claim 7.  Robillard further teaches the module wherein the pulse pressure transmitting member comprises an elastic portion made of an elastic material and/or a flexible portion made of a flexible material (Fig. 2: the airbag 6 must necessarily be made of a flexible or elastic material in order to be inflated and wrap around the wrist, as described in page 2, The specific embodiment, paragraphs 1-2).
Alternatively or additionally, the airbag 6 of D1 must necessarily be made of a flexible or elastic material in order to be inflated and wrap around the wrist (page 2, The specific embodiment, paragraphs 1-2).
	Re. Claim 15: D1 in view of Robillard teach the portable blood pressure detection module according to claim 14.  Robillard further teaches the module wherein at least one of the housing and the pulse pressure transmitting member has a recess, the housing and the pulse pressure transmitting member closing the recess to form the cavity (Fig. 2: case 51 and membrane 53 both shown to have a recess).
	Re. Claim 16: D1 in view of Robillard teach the portable blood pressure detection module according to claim 15.  Robillard further teaches the module wherein: 
an outer wall of the housing is recessed to form a first recess (Fig. 2: case 51 has recess where transducer 11 is located), and 
a side of the pulse pressure transmitting member facing the first recess is recessed to form a second recess (Fig. 2: membrane 53 is also recessed), 
the pulse pressure transmitting member being pressed and sealed onto the first recess by a pressing member, such that the first recess and the second recess constitute the cavity for inflation (Fig. 2: retaining ring 52, holding protruding membrane of rubber, necessarily sealed due to pressurization and sealing of the case 51 by pumping hole 55).
Alternatively or additionally, the airbag of D1 is a thin strip necessarily comprised of a thin material which is either elastic or flexible film in order to be inflated or deflated and to wrap around the wrist.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
CN101843495A (hereinafter – D1) (citing Applicant’s IDS dated 2/12/20)
Robillard (U.S. 3,623,476) (hereinafter – Robillard)
Gelissen et al. (U.S. 209/0282107 1) (hereinafter – Gelissen).
Re. Claim 11: D1 in view of Robillard teach the module according to claim 7.  D1 in view of Robillard do not teach the integrated air pump having both an inflating and deflating function.
Gelissen teaches an integrated air pump having inflating and deflating functions in communication with a cavity (Fig. 5: air pump 150 in communication with distensible air bag 160, described in Paragraph 0050).  Gelissen teaches analogous art in the technology of wrist-worn blood pressure sensors (Abstract). 
Robillard teaches that an objective of their device is to achieve to not be unduly bulky (Col. 1, line 43).  It would have been obvious to one having skill in the art before the effective filing date to have modified D1 in view of Robillard to have integrated inflating and deflating functions into a single structure as taught by Gelissen, the motivation being that such a configuration produces a more compact structure of the device. 
Furthermore, integration of separate pieces into a single unit has been previously held to be an obvious matter of engineering design choice. In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
CN101843495A (hereinafter – D1) (citing Applicant’s IDS dated 2/12/20)
Robillard (U.S. 3,623,476) (hereinafter – Robillard)
Nishii et al. (U.S. 2005/0234351 A1) (hereinafter – Nishii).
Re. Claim 12: D1 in view of Robillard teach the module according to claim 7.  D1 teaches that the device is comprised of a watchcase and a watchband (Fig. 1) but either: 1) does not indicate a means for mounting the watchcase, i.e., pressure detection module, to the watchband, i.e., another device, or 2) implicitly specifies that the device is permanently attached or integrated with the housing.  In either case, it is not explicit that the pressure detection module of D1 is configured to be mounted to the watchband, i.e., another device.
Nishii teaches a variety of methods by which a detection module may be mounted to another device (Fig. 1: band anchoring portions 15 and 17 fixedly attached to the main unit 5; Figs. 14A-14C: snap-like connecting portions 191, 193, 233, 235, as described in Paragraphs 0121 and 0129; Figs. 15A-15C: openable band anchoring portions 247, 251, 255; Fig. 16A: hook and loop fasteners 267 and 269 used to mount main unit 263 to inside of band 265, i.e., another device; Figs. 21A, 21B: hook-shaped anchoring portions 349, as described in Paragraph 0168).  Nishii teaches analogous art in the technology of wrist-worn pulse sensors (Abstract).
Of the many mounting structures of Nishii by which a main unit may be mounted to a strap or wristband, Examiner presents the embodiment in Figs. 15A-15C of Nishii as an exemplary feature which would be reasonable to incorporate in the invention of D1 in view of Robillard.  Each other embodiment listed in Nishii has its own respective motivation for combination, but their discussion has been omitted for the sake of compact prosecution.  The embodiment of Figs. 15A-15C provides various sizes of band anchoring portions which can be removed or affixed to the main unit.  It would have been obvious to one having skill in the art before the effective filing date to have modified the watchband/mounting structure thereof of D1 in view of Robillard to include the detachable band anchoring portions of Nishii, the motivation being that such a feature allows the main unit to be mounted to bands of bigger/more appropriate dimensions for the user (Paragraphs 0184-0185). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
CN101843495A (hereinafter – D1) (citing Applicant’s IDS dated 2/12/20)
Robillard (U.S. 3,623,476) (hereinafter – Robillard)
Takaya (U.S. 6,394,959 B1) (hereinafter – Takaya).
Re. Claim 17: D1 in view of Robillard teach the portable blood pressure detection module according to claim 14.  Robillard further teaches the module wherein the pulse pressure transmitting member is mounted in the housing, and a part of the pulse pressure transmitting member protrudes from an inside of the housing to an outside of the housing (Fig. 2).
Robillard is silent regarding inflation and deflation of the chamber, and only describes that a selected gas of known characteristics is generally used to fill the case 51 and a pumping hole 55 is provided to fill the case and seal it off after filling (Fig. 2; Col. 4, lines 45-48).
Takaya teaches a part of the pulse pressure transmitting member protrudes from an inside of the housing to an outside of the housing specifically when the cavity is inflated by the inflating and deflating structure (Fig. 8, as described in Col. 8, lines 51-67).
Takaya teaches analogous art in the technology of pressurized blood pressure monitoring (Abstract). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Robillard to include control of inflation and deflation of the pulse pressure transmitting member such that the member would protrude from an inside of the housing to an outside of the housing as taught by Takaya, the motivation being that varying such pressing force allows  for the device to maintain an optimum pressure for measurement (Col. 8, line 58 – Col. 9, line 33).
Re. Claim 18: D1 in view of Robillard teach the portable blood pressure detection module according to claim 17.  Robillard further teaches the module wherein the part of the pulse pressure transmitting member protruding out of the housing is made of an elastic film or a flexible film (Col. 4: “The monitoring head 50 is provided with a case 51 and a retaining ring 52 which holds a protruding membrane 53 of rubber or the like.”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
CN101843495A (hereinafter – D1) (citing Applicant’s IDS dated 2/12/20)
Robillard (U.S. 3,623,476) (hereinafter – Robillard)
Samaras et al. (U.S. 4,649,928) (U.S. 4,649,928) (hereinafter – Samaras).
Re. Claim 19: D1 in view of Robillard teach a portable blood pressure detection module according to claim 7 (see rejection of claim 7).  D1 in view of Robillard do not teach the module configured to detect an explicit pulse pressure of a subject.
Samaras teaches detecting a pulse pressure of a subject to be detected (Col. 7: “The pulse pressure can also then be calculated by subtraction of the diastolic pressure from the systolic pressure”).  Samaras teaches analogous art in the technology of blood pressure monitoring (Abstract).
	It would have been obvious to one having skill in the art before the effective filing date to have modified D1 in view of Robillard to include a calculation of pulse pressure via a simple subtraction of the detected systolic and diastolic blood pressure already taught by both D1 and Robillard, the motivation being that the calculation of a pulse pressure provides an additional informative metric of blood pressure to the user.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: 
“In Robillard, the monitoring head 50 does not need to be connected to an inflating and deflating structure to perform air filling and deflation during the detection process. Thus, there is no "mounting chamber" for inflating and deflating structure is formed by casing 51. And the part of the casing 51 connected with the membrane 53 cannot be considered as "a cavity wall" of a "mounting chamber". In other word, the casing 51 cannot be equivalent to the recited housing, nor can a person skilled in the art be taught to replace the airbag 6 in D1 with the monitoring head 50 in Robillard. And the part of the casing 51 connected with the membrane 53 cannot be considered as "a cavity wall" of a "mounting chamber". In other word, the casing 51 cannot be equivalent to the recited housing, nor can a person skilled in the art be taught to replace the airbag 6 in D1 with the monitoring head 50 in Robillard:”
Applicant’s arguments are directed towards references individually and fail to consider the combination.  Firstly, the chamber element of a housing having a mounting chamber is taught by D1 (see rejection of claim 7); therefore, arguments directed to Robillard not teaching the specifics of such an element are non-substantial.  Secondly, the limitation “"a pulse pressure transmitting member mounted on the housing and joined with an outside wall of the mounting chamber to form a cavity for inflation," remains taught by D1 alone since the broadest reasonable interpretation of the term “joined” is “to bring together,” wherein Examiner has presented additional clarifying statements as to why the airbag 6 of D1 is considered joined with an outside of the wall of the mounting chamber – the air bag is indeed brought together with the outside of the wall of the mounting chamber.  Thirdly, the scope of Applicant’s argument is incommensurate with the scope of the claims.  Applicant’s claims do not provide further structural limitations or definition for the terms “mounting chamber” and “housing” which would overcome the art applied.  Applicant’s assertion that the casing 51 cannot be equivalent to the recited housing is not provided with further clarification, and is considered unpersuasive as a bare assertion; Examiner reiterates a relevant portion of the Response to Arguments section of the Final Rejection mailed December 15, 2021:
“Applicant does not clearly indicate how the monitoring head of Robillard 50 is an individual member and that casing 51 is “substantially different” from a part of a housing of a mounting chamber for other members since the case 51 of Robillard allows also appears to be a housing for multiple elements (Fig. 2: elements 55, 56, 11).”
Thus, Applicant appears to argue for a narrower interpretation n of the term “housing” and “mounting chamber” than what is claimed.  
	Finally, Applicant’s arguments do not consider the motivation presented for modifying the airbag 6 of D1 with the compact structure of Robillard.  Although Robillard may have a differing method of operation, the device described is still an air chamber for the purpose of sensing pressure, and is thus suitable for combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791